DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 12 November 2021 has been fully considered by the examiner. A signed copy is attached.
Claims 1-17 have been canceled.
Claims 18-35 are pending. 
Claims 18-35 are rejected, grounds follow.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/EP2018/000163 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
Examiner notes for clarity of the record that the “at least one memory means” of claim 25, and the “a memory means” of claim 31 are being interpreted under broadest reasonable interpretation, consistent with the interpretation given to claims 8 and 15 (Which are substantively the same subject matter) in the previous non-final rejection of maildate 16 September 2021. Please see that Office action for detailed explanation.


Claim Objections
Claims 33 and 34 are objected to because of the following informalities: 
Claim 33 recites “at least one removal point” in claim 33 line 1, but also recites “wherein a plurality of removal points are provided” in line 6-7. Examiner suggests correction to recite “a plurality of removal points” in line 1 and not to restate at lines 6-7.
Claim 34 contains apparent type “image)” in Claim 34 line 6. Examiner suggests correction to “image”.
Appropriate correction is required.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. see below for detailed reasons for indication of allowable subject matter.



Response to Arguments
Examiner acknowledges that claims 18-35 generally correspond with original claims 1-17, except claim 9 which is not pursued.
Applicant’s arguments, see Remarks Page 5, filed 16 December 2021, with respect to the 35 USC 112(b) rejections of Claims 1-17 and the 35 USC 112(a) rejection of Claim 9 have been fully considered and are moot because the claims have been canceled. Examiner agrees that claims 18-35, where they generally correspond, have addressed the substance of the previous 35 USC 112(b) rejections, and no new rejections are necessitated by the amendment.
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. Applicant argues several points, A) that SCHAEFFLER fails to disclose calculating remaining time while the storage goods are still on their way (see page 6 and page 7 of remarks); B) that SCHAEFFLER fails to disclose a remaining time display; (see page 6 of remarks); C) Fukaya is not analogous art (see page 6 and page 8 of remarks); D) that Fukaya does not disclose a picking device; E) that because neither reference discloses all of the features that the combination of the references cannot render obvious the claimed invention (see page 7 of remarks).

Regarding Point A) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the remaining time calculation occurs at a particular point in the course of transport, and not, e.g. at the outset as taught by Schaeffler; or that the time remaining must be thereafter be recalculated at some mid-point during transport) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes, in the interest of compact prosecution, that the Fukaya reference detects the position of a package mid-transport and determines remaining time mid-transport, so even if such features were claimed in a subsequent amendment, such features alone would not be adequate to distinguish over the prior art of record. 

Regarding points B) and D) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the previous rejection is over the combination of Schaeffler and fukaya, Schaeffler teaches a display associated with the picking device as well as the picking device(storage lift) per se; and fukaya teaches a technique for displaying remaining time until the arrival of a transported container on a display; and the references when combined teach the disputed limitation, as outlined in the non-final rejection. 

Regarding point C) In response to applicant's argument that fukaya is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner finds that fukaya is analogous art because it is from a related field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned - that is, how to indicated time until arrival of a container in an automatic transport machine - as outlined in the previous non-final rejection. Examiner notes that the courts have generally held functional similarities alone to be enough for a finding of analogy in the electrical arts (e.g. a pace maker and a high power high frequency pulse source, see MPEP 2141.01.V). 

Regarding point E) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the failure of any individual reference to disclose all of the features of the claimed invention is not dispositive to a finding of obviousness. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.  

Accordingly, Examiner is not persuaded and rejects claims 18-35 over substantively the same grounds as claims 1-17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 23-24, 26-27, 29-30, and  33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffler et al., European Patent Application EP 2639186 A2 (hereafter SCHAEFFLER, citations to machine translation courtesy Espacenet.) in view of Fukaya, Japanese Patent Application JP 2004-054776 (hereafter FUKAYA, citations to machine translation courtesy Google Patent Search).

Regarding Claim 18, SCHAEFFLER teaches:
Picking device, ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”)
with at least one removal point ([0044] “A loading and / or removal opening 103”)
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the at least one removal point can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
and wherein the picking device has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image representing the remaining time can be displayed.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Regarding Claim 19, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein the at least one display device comprises at least one screen and/or a light-emitting diode matrix. ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])
Regarding Claim 23, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches in an alternative embodiment:
wherein the at least one remaining time calculating device is integrated in the picking device. (Although the preferred embodiment of SCHAEFFLER, see fig. 20, depicts the picking duration calculation module 924 in a warehouse control system 900, the reference also states in [0093] that additional picking duration modules 924 may be “provided with the above-mentioned elements and sections of the warehouse... in order to be able to access sensors 12 and operating units 13” including sections 10, which comprise the picking device, see e.g. [0075])
Accordingly, one of ordinary skill in the art before the invention was effectively filed could have modified the preferred embodiment of SCHAEFFLER to integrate the remaining time calculating device (picking duration calculation module) into the picking device (section 10 comprising one or more storage lifts), as suggested by the alternative embodiment disclosed by SCHAEFFLER c. [0093].

One of ordinary skill in the art could have been motivated to make this modification because rearrangement of parts which does not evidence modification of the operation of a device is an obvious matter of design choice which requires only ordinary skill in the art, and is therefore obvious. (see MPEP 2144.04)





Regarding Claim 24, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein the at least one remaining time calculating device (“picking duration calculation module 924”) is part of a control device (“warehouse management system 920”) arranged outside the picking device. ([0082] “the warehouse management system 920 includes a picking duration calculation module 924” as depicted in fig. 20, the warehouse management system 920 is depicted as being arranged outside the picking devices 10. see, e.g. [0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”)
Regarding Claim 26, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein at least one further removal point ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.) 
 provided with at least one display device. ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse” sections of the warehouse include warehouse sections 10, which comprise one or more storage lifts 100, which comprise one or more removal openings 103) 
Regarding Claim 27, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
SCHAEFFLER further teaches:
wherein a plurality of removal points are provided, ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.) 
wherein a display device is associated with a plurality of removal points. ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse”)

Regarding Claim 29, SHAEFFLER teaches:
Method for [calculating] a remaining time (i.e. “picking duration”) until a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in a picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) arrives at at least one removal point, ([0044] “A loading and / or removal opening 103”) comprising:
the remaining time being calculated ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach displaying the remaining time.
nor does SCHAEFFLER clear teach the remaining time displayed so as to be visible from outside the picking device by means of at least one image representing the remaining time.

(figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”). As FUKAYA teaches displaying the image on a device in possession of a user, (see e.g. [0025] FUKAYA also teaches that the image representing the remaining time is visible from outside the picking device.

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 



One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Regarding Claim 30, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 29,
FUKAYA further teaches:
wherein, in order to calculate the remaining time, the position of at least one transported storage product and/or storage product carrier is determined at at least one point in time. ([0033] “tag ID reading means 50A, 50B, 50C” [0034] “In this way, the tag IDs … are ready by each of the three tag ID reading means … the result is transferred”; see e.g. [0035] “if the carrying time of the baggage from the installation position of the tag ID reading means is 3 minutes…” [0035] “In addition, the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID.”)


Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)

Regarding Claim 33, SCHAEFFLER teaches:
Picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”) 
with at least one removal point ([0044] “A loading and / or removal opening 103”) 
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the at least one removal point can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
wherein the picking device has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049]) 
and wherein a plurality of removal points are provided, ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.)
wherein a display device is associated with a plurality of removal points. ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse”)

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image representing the remaining time can be displayed.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)



Regarding Claim 34, SCHAEFFLER teaches:
Picking device  ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”) 
with a plurality of removal points ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.) 
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”)  transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at at least one of the removal points can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
wherein the picking device has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049]) 
and wherein the display device is associated with the plurality of removal points ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse” sections of the warehouse include warehouse sections 10, which comprise one or more storage lifts 100, which comprise one or more removal openings 103) 

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image)[sic] representing the remaining time can be displayed, 
nor does SCHAEFFLER clearly teach [the display] is configured to indicate at which of the removal points the next storage products will arrive for removal.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) including indicating at which of a plurality of removal points (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)



Regarding Claim 35, SCHAEFFLER teaches:
Storage lift ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,” with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”)
with at least one removal point ([0044] “A loading and / or removal opening 103”)
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the storage lift is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the storage lift ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the at least one removal point can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
and wherein the storage lift has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049]) 

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image representing the remaining time can be displayed.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of well-known practice as evidence by “Superuser.com forums question ‘How to Properly Adjust Monitor Brightness and Contrast’ (2013)”.

Regarding Claim 20, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18, 
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the at least one display device comprises at least one light element, the light colour and/or brightness of which is adjustable. 

However, Super-User forums question “how to properly adjust monitor brightness and contrast” (Page 1) teaches that brightness adjustable back-lit monitors may be used in order to reduce eye-strain on users. (page 2, “its been said that monitor brightness should be as close to ambient light as possible, that way your eyes dont strain adjusting to two sets of brightnesses”)

Super-User forums is analogous art because it is reasonably pertinent to the same problem confronted by applicant of providing a user interface to a computer system and is evidence of the general state of the background art before the effective filing date of the application. 

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include monitor brightness adjustment capability in the computer display of SCHAEFFLER, as this is a common feature of computer displays before the effective filing date of the application. 

(“monitor brightness should be as close to ambient light as possible, that way your eyes dont strain adjusting to two sets of brightnesses”)



21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of Modula product website catalogue feature “Sliding Console” (2017) (hereafter Modula).


Regarding Claim 21, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18, 
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the at least one display device comprises at least one movable mechanical element.

However, Modula teaches mounting a display console for a picking machine on a sliding rail (see image Page 1) enables easier and more efficient operation (Modula Page 2 “This optional helps the operator during intense picking operations. The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)

Modula is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it incorporates informational displays for users and is representative of the commercially available products before the effective filing date of the application.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include mounting the 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to make the operation of the system more efficient, as suggested by Modula (Page 2 “The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)



Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of DiMassimo et al., US 4,536,759 (hereafter DIMASSIMO).


Regarding Claim 22, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
The combination differs from the claimed invention in that:
neither reference clearly teaches wherein the at least one display device comprises at least one numerical display

However, DIMASSIMO teaches a nine digit numerical display (seven-segment display for displaying numerals) which is suitable for receiving and displaying numerical data. (see DIMASSIMO abstract and fig. 1)



Accordingly, Examiner finds 1) that the prior art contained a device (the picking device of SCHAEFFLER) which differs from the claimed device by substitution of a numerical display for a computer display. 2) that numeric displays and their function were known in the art before the effective filing date of the application as exemplified by DIMASSIMO. 3) One of ordinary skill in the art before the effective filing date of the application could have substituted a numerical display for the computer display of SCHAEFFLER and the substitution would have been predictable at least because DIMASSIMO teaches that the 9 digit numerical display is suitable for displaying numbers; and 4) One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this substitution because the display of DIMASSIMO is inexpensive while still retaining variable formatting capability. (see e.g. DIMASSIMO col. 1 line 55 “an inexpensive variable format display”)


Claims 25, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA, further in view of Ahammer, et al., US Pg-Pub 2019/0004503 (hereafter AHAMMER).

Regarding Claim 25, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 18,
The combination differs from the claimed invention in that:
neither reference clearly teaches: wherein at least one memory means in which at least one previously known transport time belonging to at least one transport section is stored.

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)


Regarding Claim 31, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 30,
The combination differs from the claimed invention in that:
the references do not clearly teach: wherein transport times, stored in a memory means, of the transport sections lying between the determined position and the removal point are added up within the picking device for calculating the remaining time.

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

(transit times) for several segments may be added together to determine remaining picking time from a determined point. (see e.g. [0123] “According to the plan the target run-through time of the conveyed object 17 with serial number A1 is calculated from node K5 to the destination 23a by t3+t4+t5+t6.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)



Claim 32, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of claim 30,
the combination differs from the claimed invention in that:
neither reference clearly teaches wherein the time remaining after reaching the previously determined position is calculated on the basis of a path/time curve stored in a memory device. 

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)







Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While SCHAEFFLER, FUKAYA, AHAMMER, DIMASSIMO, Modula, and Superuser.com teach many of the features of the claimed invention as set forth above, none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
	(Claim 28)
wherein the display device comprises at least two fields which are each associated with different removal points and are activated in dependence thereon, at which of the removal points the remaining time is shortest.
	
	…in combination with the remaining features and elements of the claimed invention.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.T.S./Examiner, Art Unit 2119  

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119